60 So.3d 1153 (2011)
Rayfield LANE, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-4376.
District Court of Appeal of Florida, Fifth District.
May 13, 2011.
Rayfield Lane, Wewahitchka, pro se.
No Appearance for Appellee.
ON ORDER TO SHOW CAUSE
PER CURIAM.
Appellant, Rayfield Lane, Jr., was adjudicated guilty of four counts of sexual battery and one count of aggravated assault in Seminole County Case No. 74-450. He was sentenced to life imprisonment for one of the sexual battery convictions. Since his judgment and sentence became final, Lane has attacked his judgment and/or sentence numerous times. Lane has at least 16 prior cases in this court, including six rule 3.850 appeals and two rule 3.800 appeals. After affirming the denial of Lane's third rule 3.800(a) motion to correct sentence, we issued a show cause order directing Lane to demonstrate why he should not be barred from filing further pro se challenges to his judgment and sentence in this case. See State v. Spencer, 751 So.2d 47 (Fla.1999). After carefully considering Lane's response, we find it unpersuasive. We conclude that Lane is abusing the judicial process and should be barred from further pro se filings.
We therefore prohibit Rayfield Lane, Jr., from filing with this court any further pro se pleadings concerning Seminole County Case No. 74-450. The clerk of this court is directed not to accept any further pro se filings from Lane concerning this case. Any additional pleadings must be filed by a member in good standing with The Florida Bar. See Johnson v. State, 652 So.2d 980 (Fla. 5th DCA 1995); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
Future pro se filings PROHIBITED; certified opinion FORWARDED to the Department of Corrections.
MONACO, C.J., PALMER and JACOBUS, JJ. concur.